FILED
                             NOT FOR PUBLICATION                             DEC 15 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAVIER VILLEGAS,                                  No. 12-70290

               Petitioner,                        Agency No. A095-757-923

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Javier Villegas, a native and citizen of Mexico, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision pretermitting his applications for cancellation of

removal and voluntary departure. Our jurisdiction is governed by 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law. Rendon v. Mukasey, 520 F.3d 967, 971 (9th

Cir. 2008). We deny in part and dismiss in part the petition for review.

      The BIA correctly determined that Villegas’ conviction under California

Health and Safety Code § 11351 for possession of cocaine for sale constitutes a

drug trafficking aggravated felony under 8 U.S.C. § 1101(a)(43)(B). See id. at 976

(“[P]ossession of a controlled substance with the intent to sell contains a

trafficking element and is an aggravated felony.”); United States v.

Gomez-Hernandez, 680 F.3d 1171, 1174-75 (9th Cir. 2012) (charging document

and transcript of plea colloquy may be used to determine whether offense is a

removable one). The BIA also correctly concluded that Villegas’ conviction

renders him ineligible for cancellation of removal, see 8 U.S.C. § 1229b(b)(1)(C),

and pre- and post-hearing voluntary departure, see 8 U.S.C. § 1229c(a)-(b); 8

C.F.R. § 1240.26 (b)(1)(i)(E), (c)(1)(iii). Accordingly, Villegas’ due process

contention fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and prejudice to prevail on due process claim).

      We lack jurisdiction to consider Villegas’ contention regarding the

expungement of his conviction because he failed to exhaust this claim before the

agency. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack




                                           2                                     12-70290
jurisdiction to review legal claims not presented in an alien’s administrative

proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                      12-70290